Title: To John Adams from Robert Goodloe Harper, 29 July 1798
From: Harper, Robert Goodloe
To: Adams, John



Philadelphia July 29th. 1798.

The enclosed address, Sir, was transmitted to me by the meeting which agreed to it, with a request that I would present it to the President of the United States. Being prevented from discharging in person this agreeable duty, I take the liberty of transmitting the address by Post, and / Have the Honour to be, with / Sentiments of the Highest respect / sir / Your Most obedt. Very Hble. Sevt.

Rob: G: Harper